Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 1 of 31 Page ID #:1426
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 2 of 31 Page ID #:1427




  2:20-cv-10755-AB-MRW. 1 Before the Court are Motions to Dismiss based on
  patent ineligibility filed by each Defendant. See FB Dkt. No. 34 (“FB Mot.”), FB
  Dkt. No. 36 (“FB Opp.”), FB Dkt. No. 38 (“FB Reply”); TW Dkt. No. 43 (“TW
  Mot.”), TW Dkt. No. 46 (“TW Opp.”), TW Dkt. No. 48 (“TW Reply”)2; SN Dkt.
  No. 31 (“SN Mot.”), SN Dkt. No. 33 (“SN Opp.”), SN Dkt. No. 35 (“SN Reply”).
  Also before the Court are PARC’s requests for judicial notice, filed in each of the
  three cases. See FB Dkt. No. 37; TW Dkt. No. 47; SN Dkt. No. 34.

         The Court finds these matters appropriate for resolution without oral
  argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The Court therefore removes
  these matters from the March 19, 2021 hearing calendar. For the reasons stated
  below, the Court DENIES Facebook’s motion and GRANTS-IN-PART Twitter’s
  motion and Snap’s motion. The Court GRANTS PARC’s requests for judicial
  notice.

      II.          Background

         PARC is a wholly owned subsidiary of Xerox Corporation. FB Dkt. No. 1
  (“FB Compl.”) ¶ 5. According to PARC, PARC and Xerox “have made some of the
  most important technological breakthroughs of the past 100 years, including the first
  personal computer; [and] the advent of laser printing, [and] Ethernet,” among other
  inventions. Id. ¶ 6. Now, PARC is “extend[ing] that legacy to newer technologies
  like artificial intelligence (‘AI’).” Id. Beginning with Facebook, PARC alleges that
  “Facebook’s targeted and personalized advertising systems; Facebook’s
  notifications and messaging systems; Facebook’s comment organization systems;
  and Facebook’s systems that identify false or misleading information,” all infringe
  PARC’s patents. Id. ¶ 12. Specifically, as relevant here, PARC alleges that Facebook
  infringes:




  1
    Throughout this Order, the Court distinguishes between filings in each of the three
  cases by preceding the docket entry number with an identifier for the relevant
  Defendant (i.e., Facebook – “FB”; Twitter – “TW”; Snap – “SN”). Therefore, a
  citation to FB Dkt. No. 34 refers to docket entry 34 on the PARC v. Facebook docket.
  2
    “To reduce repetitive briefing,” Twitter joins Facebook’s motion as to the ’599 and
  ’439 Patents. See TW Mot. at 1 n.1. The Court appreciates Twitter’s efficient
  decision to simply join Facebook’s briefing and encourages collaboration by
  Defendants across all three cases to further reduce repetitive briefing where possible.

   CV-90 (12/02)                CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                                2
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 3 of 31 Page ID #:1428




                   • U.S. Patent No. 8,489,599 (the “’599 Patent”), relating to “a computing
                     device that delivers personally-defined context-based content to a
                     user;”
                   • U.S. Patent No. 9,208,439 (“the ’439 Patent”), relating to “a system for
                     providing user information to a recommender;”
                   • U.S. Patent No. 7,043,475 (“the ’475 Patent”), relating to “[t]echniques
                     for clustering user sessions using multi-modal information including
                     proximal cue information;”
                   • U.S. Patent No. 8,606,781 (“the ’781 Patent”), relating to “[t]echniques
                     . . . to provide personalized search results to a user;” and,
                   •    U.S. Patent No. 7,167,871 (“the ’871 Patent”), relating to “[s]ystems
                     and methods for determining the authoritativeness of a document based
                     on textual, non-topical cues.”

  See, e.g., FB Compl. at ¶¶ 39, 66, 151, 179, 215.

         PARC makes similar allegations against Twitter and Snap. Specifically,
  PARC alleges that Twitter infringes the ’599 Patent, the ’439 Patent, the ’781 Patent,
  the ’475 Patent, the ’871 Patent, and U.S. Patent No. 8,966,362 (the “’362 Patent”),
  relating to a method and system for disseminating tagged content over networks. See
  TW Dkt. No. 1 (“TW Compl.”) at p. 1. PARC alleges that Twitter’s targeted
  advertising, tagging, and machine learning tools infringe these patents. See, e.g., id.
  at ¶¶ 39-40, 66-67, 91-92, 117-118, 146-147, 176-182. PARC alleges that Snap
  infringes the ’599 Patent, the ’439 Patent, and the ’362 Patent. See SN Dkt. No. 1
  (“SN Compl.”) at p. 1. PARC alleges that Snap’s targeted advertising and tagging
  tools infringe these patents. See, e.g., id. at ¶¶ 38-39, 65-66, 90-91.

         In response to PARC’s complaints, each Defendant has filed a motion to
  dismiss certain of PARC’s patents, arguing that the relevant patents claim patent-
  ineligible subject matter and thus are invalid.

      III.         Legal Standards

                   A. Motion to Dismiss

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a defendant may
  move to dismiss a cause of action where the plaintiff has failed to “state a claim upon
  which relief can be granted.” Fed. R. Civ. P. 12(b)(6); see also Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 555 (2007). In deciding a Rule 12(b)(6) motion, the Court


   CV-90 (12/02)                    CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                                    3
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 4 of 31 Page ID #:1429




  must first assume the truth of all non-conclusory, factual allegations made in the
  complaint and draw all reasonable inferences in favor of the plaintiff. Ashcroft v.
  Iqbal, 556 U.S. 662, 679-80 (2009). Considering these assumptions, the Court must
  determine whether the complaint is “plausible on its face,” allowing the Court to
  “draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Id. “The plausibility standard is not akin to a ‘probability requirement,’ but
  it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
  Labels, conclusions, and “a formulaic recitation of the elements of a cause of action
  will not do.” Twombly, 550 U.S. at 555. Similarly, a court is “not bound to accept as
  true a legal conclusion couched as a factual allegation[,]” Ashcroft v. Iqbal, 556 U.S.
  662, 678 (2009) (internal quotation marks omitted).

          In patent infringement actions, an accused infringer may move to dismiss
  under 35 U.S.C. § 101 on the basis that the claimed invention is ineligible for patent
  protection and thus the patent is invalid. In this context, the moving party “bear[s]
  the burden of establishing that the claims are patent-ineligible under § 101.” Modern
  Telecom Sys. LLC v. Earthlink, Inc., No. SA CV 14-0347 DOC, 2015 WL 1239992,
  at *7 (C.D. Cal. Mar. 17, 2015). “[I]n applying § 101 jurisprudence at the pleading
  stage, the Court construes the patent claims in a manner most favorable to Plaintiff.”
  Id. at *8 (citing Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat.
  Ass’n, 776 F.3d 1343, 1349 (Fed. Cir. 2014)).

                   B. Request for Judicial Notice

         When deciding a motion to dismiss, a court typically does not look beyond
  the complaint in order to avoid converting a motion to dismiss into a motion for
  summary judgment. See Mack v. S. Bay Beer Distribs., Inc., 798 F.2d 1279, 1282
  (9th Cir. 1986), overruled on other grounds by Astoria Fed. Sav. & Loan Ass’n v.
  Solimino, 501 U.S. 104 (1991). But a court may properly consider (1) material
  included as part of the complaint, (2) documents incorporated by reference into the
  complaint, and (3) material subject to judicial notice under Federal Rule of Evidence
  201. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); Lee v. City of
  Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001), overruled on other grounds by
  Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir. 2002). Federal
  Rule of Evidence 201 provides that the Court may take judicial notice of “a fact that
  is not subject to reasonable dispute because” either (1) it “is generally known within
  the trial court’s territorial jurisdiction; or” (2) it “can be accurately and readily
  determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
  Evid. 201(b). Proper subjects of judicial notice include “court filings and other


   CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk CB

                                                    4
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 5 of 31 Page ID #:1430




  matters of public record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
  746 n.6 (9th Cir. 2006).



      IV.          Discussion

                   A. Requests for Judicial Notice

        PARC asks the Court to take judicial notice of the prosecution histories of the
  disputed patents. See FB Dkt. No. 37 (the ’599 Patent, the ’439 Patent); TW Dkt.
  No. 47 (the ’599 Patent, the ’439 Patent, and the ’362 Patent); SN Dkt. No. 34
  (same). PARC explains that, “all [of the materials were] obtained from the United
  States Patent and Trademark Office’s (‘USPTO’) Public Patent Application
  Information Retrieval website (https://portal.uspto.gov/pair/PublicPair).” See, e.g.,
  TW Dkt. No. 47 at 2. No Defendant has filed a response to PARC’s Requests for
  Judicial Notice.

         The Court has reviewed PARC’s requests and agrees that the file histories of
  the disputed patents are public records of which the Court may take judicial notice.
  See Fed. R. Evid. 201; United States ex rel. Robinson Rancheria Citizens Council v.
  Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). Therefore, the Court GRANTS
  PARC’s requests.

                   B. Local Rule 7-3 Dispute

        In its Oppositions to Defendants’ Motions to Dismiss, PARC argues that the
  Court should deny the motions based on Defendants’ purported failure to comply
  with the meet and confer obligation mandated by Local Rule 7-3 and this Court’s
  Standing Order. See FB Opp. at 5-7; TW Opp. at 4-6; SN Opp. at 4-6.

         The Court has reviewed the declarations, letters, and emails concerning the
  parties’ meet and confer process and concludes that Defendants complied
  sufficiently with L.R. 7-3. See, e.g., Mead Decl., FB Dkt. No. 34-3 at ¶¶ 2-6 and Exs.
  A-D; Supp. Mead Decl., FB Dkt. No. 38-1 at ¶ 2; Groombridge Decl., TW Dkt. No.
  43-2 at ¶¶ 2-5 and Exs. A-C; Yen Decl., SN Dkt. No. 31-2 at ¶¶ 2-8 and Exs. A-F.
  The Court observes that, as intended, the meet and confer process appears to have
  narrowed the issues in certain respects. For example, Defendants did not move to
  dismiss concerning PARC’s willfulness and inducement allegations, some of the
  purported pleading deficiencies raised during the meet and confer process but absent

   CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk CB

                                                   5
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 6 of 31 Page ID #:1431




  from the motions. Thus, the Court declines to deny any of the motions to dismiss on
  this basis.



                   C. Analytical Framework for § 101 Motions to Dismiss

         In their respective motions, Facebook, Twitter, and Snap move to dismiss
  certain causes of actions of PARC’s complaints, arguing that the asserted patents
  claim ineligible subject matter because they are directed to abstract ideas. To resolve
  these questions, the Court turns to 35 U.S.C. § 101.

         Under 35 U.S.C. §101, Congress granted broad patent eligibility to inventions
  or discoveries including “processes, machines, manufactures, and compositions of
  matter.” See Bilski v. Kappos, 561 U.S. 593, 601 (2010). These broad categories
  notwithstanding, the Supreme Court has carved out three exceptions to patent
  eligibility under § 101: “‘laws of nature, physical phenomena, and abstract ideas.’”
  Id. (quoting Diamond v. Chakrabarty, 447 U.S. 303, 309 (1980)). The last exception,
  abstract ideas, is relevant here.

         “[A]n invention is not rendered ineligible for patent simply because it involves
  an abstract concept. Applications of such concepts to a new and useful end . . .
  remain eligible for patent protection.” Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S.
  208, 217 (2014) (asking whether the invention “claim[s] the ‘buildin[g] block[s]’ of
  human ingenuity” or “integrate[s] the building blocks into something more”). In
  Alice, the Supreme Court set forth a two-step framework for determining patent
  eligibility under § 101. A claim is ineligible under section 101 if “(1) it is ‘directed
  to’ a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract
  idea, and (2), if so, the particular elements of the claim, considered ‘both individually
  and as an ordered combination,’ do not add enough to ‘transform the nature of the
  claim’ into a patent-eligible application.’” Elec. Power Grp., LLC v. Alstom S.A.,
  830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 217 (internal
  quotations omitted)).

         Patent eligibility is a question of law that may include underlying questions
  of fact. Aatrix Software, Inc. v. Green Shades Software, Inc., No. 2017-1452, 2018
  WL 843288, at *5 (Fed. Cir. Feb. 14, 2018) (“While the ultimate determination of
  eligibility under § 101 is a question of law, like many legal questions, there can be
  subsidiary fact questions which must be resolved en route to the ultimate legal
  determination.”); accord Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir.

   CV-90 (12/02)                  CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                                  6
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 7 of 31 Page ID #:1432




  2018). Patent eligibility can be determined on a motion to dismiss “only when there
  are no factual allegations that, taken as true, prevent resolving the eligibility question
  as a matter of law.” Aatrix Software, 2018 WL 843288 at *2.

          Under step one, “courts may ask whether the claims ‘focus on a specific means
  or method that improves the relevant technology’ or are ‘directed to a result or effect
  that itself is the abstract idea and merely invoke generic processes and machinery.’”
  Nagravision SA v. NFL Enterprises, LLC, No. CV 17-03919-AB (SKX), 2018 WL
  1807285, at *3 (C.D. Cal. Mar. 9, 2018) (quoting McRO, Inc. v. Bandai Namco
  Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016)). In the software context, this
  step often “turns on whether the claims focus on specific asserted improvements in
  computer capabilities or instead on a process or system that qualifies as an abstract
  idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG
  Elecs. USA, Inc., 957 F.3d 1303, 1306 (Fed. Cir. 2020) (quotation marks omitted).

         If the claims fail step one, under step two, “the court must search for an
  inventive concept—i.e., an element or combination of elements that is sufficient to
  ensure that the patent in practice amounts to significantly more than a patent upon
  the ineligible concept itself.” accord Timeplay, Inc. v. Audience Entm’t LLC, No. CV
  15-05202 SJO (JCx), 2015 WL 9695321, at *3 (C.D. Cal. Nov. 10, 2015). This step
  is satisfied when the claim limitations “involve more than performance of ‘well-
  understood, routine, [and] conventional activities previously known to the
  industry.’” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat.
  Ass’n, 776 F.3d 1343, 1347–48 (Fed. Cir. 2014). “Whether the claim elements or the
  claimed combination are well-understood, routine, conventional is a question of
  fact.” Aatrix Software, 2018 WL 843288, at *5.

                   D. Facebook’s Motion to Dismiss

           Facebook moves to dismiss as to the ’599 Patent and the ’439 Patent.

                     1. ’599 Patent

                        a. Parties’ Arguments

         Facebook argues that the ’599 Patent is patent ineligible because “[t]he claims
  are directed to the abstract idea of presenting interactive content to a user based on
  their context.” FB Mot. at 11-12. Because the claims contain “result-focused,
  ‘functional’ language,” rather than language “enabl[ing] computers to operate more
  quickly or efficiently,” or “solv[ing] any technological problem,” Facebook seeks

   CV-90 (12/02)                  CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                                  7
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 8 of 31 Page ID #:1433




  dismissal. Id. at 12 (distinguishing between claiming a result and a way to achieve
  that result). Facebook contends that the specification confirms this problem. Id. at
  14. For example, Facebook points to Figure 3, which only “illustrates a series of
  high-level functional steps,” which may involve ‘present[ing] interactive content to
  the user, where a user can interact with the interactive content’ through questions
  and responses, such as an interactive Japanese language lesson or a ‘reminder’ where
  the user can respond ‘OK.’” Id. (quoting ’599 Patent at 7:65-8:3, 8:54-60, 10:58-
  11:41, 13:59-14:38). Facebook contends that these functions mimic human
  behavior, but in a computer environment. Id. at 15.3

         PARC responds that the claims are patent eligible because they are “directed
  to computer-specific problems, recite[] concrete techniques for solving those
  problems, and provide[] an advance over conventional systems.” FB Opp. at 1.
  Specifically, PARC contends that “[t]he ’599 [Patent] claims solve computer-related
  problems (mobile devices being unable to learn and understand user behavior to
  enable better relevant content) with computer-related solutions (using mobile-device
  specific information to make presentation decisions), and are therefore patent
  eligible.” Id. at 8. PARC explains that, “When the ’599 patent was filed, mobile
  device makers had begun adding ‘computation power and a growing number of
  communication features,’” but, at the time, mobile devices were “‘not capable of
  learning and understanding the behavior of their users.’” Id. (quoting ’599 Patent at
  1:19-24, 1:41-43). PARC contends that the claims are directed to “‘provid[ing] a
  content management system for organizing and delivering packages of audio and
  visual content to a user in response to activities being performed by the user, and in
  response to a number of environmental factors associated with the user.’” Id.
  (quoting ’599 Patent at 3:51-55). Specifically, according to PARC, the claims
  “recit[e] a specific technique for receiving an information package, and then
  presenting that information only when certain triggering conditions based on users’
  mobile device context are met.” Id. at 9. Because the claims “are directed to
  improving a basic function of mobile devices by teaching how to use mobile device
  input sources (e.g., GPS and accelerometer) to account for specific mobile device
  conditions that can then trigger the presentation of content,” PARC argues they are
  patent eligible. Id. at 10. Further, PARC contends that the claims are not “merely
  functional” because they disclose that, “Certain types of content and triggering
  information is received, mobile device contextual information is received and

  3
    In its Motion to Dismiss, Snap makes similar arguments concerning the ’599
  Patent. See SN Mot. at 17-25; see also SN Reply at 10-14. The Court has considered
  all of Snap’s arguments in reaching its ruling, but does not repeat them here in the
  interest of brevity.

   CV-90 (12/02)             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                             8
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 9 of 31 Page ID #:1434




  processed to determine the device’s context, and information is presented if a trigger
  condition is met.” Id. at 12; see also id. at 16 (“the claims recite a specific, detailed
  set of steps that explain how to trigger and display information”).

        PARC argues that dismissal is improper for the additional reason that
  Facebook contests PARC’s interpretation of claim terms, including “contextual
  information,” “trigger condition,” and “context.” Id. at 15 & n.6.

         In reply, Facebook argues that PARC’s failure to quote specific claim
  language shows that the claims “recite only functional aspirations: ‘receiving,’
  ‘processing,’ ‘determining,’ and ‘presenting’ information, and ‘performing’ some
  action,” thereby demonstrating that they claim only a result as opposed to a way to
  achieve that result. FB Reply at 1. Facebook concedes that, “The [’599 Patent]
  background does state that ‘mobile devices are not capable of learning and
  understanding the behavior of their users,’” but Facebook argues “the claims do not
  solve that problem” because they do not “provide[] any technological solution
  that enables a mobile device to learn and understand users’ behavior.” Id. at 1-2.

        Regarding PARC’s claim construction argument, Facebook contends that
  “‘Contextual information’ and ‘current context’ are merely types of information that
  are ubiquitous in human life.” Id. at 5. Further, Facebook explains that “trigger
  conditions” are “abstract information, essentially ‘if-then’ logical rules,” which are
  likewise ineligible. Id. at 5-6.

                    b. Alice Step One

        A review of the claims suggests that they are not “directed to an improvement
  to computer functionality,” but rather appear “directed to an abstract idea.” In re TLI
  Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016) (citing Enfish, LLC
  v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016)). A claim is directed to an
  abstract idea if it “consist[s] only of ‘generalized steps to be performed on a
  computer using conventional computer activity.’” Affinity Labs of Tex., LLC v.
  DIRECTV, LLC, 838 F.3d 1253, 1260 (Fed. Cir. 2016) (citing TLI, 823 F.3d at 612).

         Here, Claim 1 discloses “[a] method for delivering context-based content” to
  a user. See ’599 Patent, Claim 1. To accomplish this, Claim 1 recites the following
  steps:

           receiving at least one content package, wherein the content
              package includes at least one content piece and a set of

   CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                               9
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 10 of 31 Page ID #:1435




               rules associated with the content package, wherein the
               set of rules includes a trigger condition and an expected
               response, and wherein the trigger condition specifies a
               context that triggers a presentation of the content piece;
           receiving a set of contextual information with respect to the
               first user;
           processing the contextual information to determine a cur-
               rent context for the first user;
           determining whether the current context satisfies the trig-
               ger condition;
           in response to the trigger condition being satisfied, presenting
               the content piece to the first user,
           receiving a response from the first user corresponding to
               the presented content piece;
           determining whether the received response matches the
               expected response; and
           performing an action based on an outcome of the determination.

   Id. The other independent claims, Claims 12 and 19, similarly relate to delivering
   context-based content and disclose a “computer-readable storage medium storing
   instructions” and “an apparatus” for doing so, respectively. See id. at Claims 12 &
   19.

          Although PARC asserts that “the claims recite a specific, detailed set of steps
   that explain how to trigger and display information,” FB Opp. at 16, the Court tends
   to agree with Facebook that the claims do not do this, but rather disclose “the abstract
   idea of presenting interactive content to a user based on their context.” FB Mot. at
   11. This is evident from the claim language, which recites receiving information,
   satisfying a condition, and presenting content to a user. This claim language is
   “result-focused, [and] functional.” See Am. Axle & Mfg., Inc. v. Neapco Holdings
   LLC, 967 F.3d 1285, 1296-97 (Fed. Cir. 2020). Absent from the claims are the
   technical means for performing those functions and achieving those desired results.
   For example, Claim 1 discloses the functions of receiving and processing contextual
   information, without explaining how to perform the claimed functions. See Secured
   Mail Solutions LLC v. Univ. Wilde, Inc., 873 F.3d 905, 910 (Fed. Cir. 2017)
   (limitation directed to abstract idea where it failed to provide “description of how
   the [claimed] unique identifier is generated”).

         The specification does not appear to remedy this issue. For example, Figures
   1 and 3 depict the claimed content management system and claimed steps as follows,

   CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                               10
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 11 of 31 Page ID #:1436
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 12 of 31 Page ID #:1437




         Based on the foregoing, at Step One, the Court assumes for the purposes of
   the motion to dismiss that the ’599 Patent claims disclose an abstract idea. Because
   factual issues remain at Step Two, however, the Court must deny the motion.

                   c. Alice Step Two

          The second step of the Alice inquiry asks “whether the claims do significantly
   more than simply describe [the] abstract method and thus transform the abstract idea
   into patentable subject matter.” Affinity Labs, 838 F.3d at 1262 (citing Ultramercial,
   Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (internal quotation marks
   omitted)). The inventive concept “may arise in one or more of the individual claim
   limitations or in the ordered combination of the limitations.” Bascom Glob. Internet
   Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). But “[i]t
   is well-settled that mere recitation of concrete, tangible components is insufficient
   to confer patent eligibility to an otherwise abstract idea.” TLI, 823 F.3d at 613.
   “Rather, the components must involve more than performance of well-understood,
   routine, conventional activities previously known to the industry.” Id.

          At Step Two, Facebook argues that certain generic items like a “processor”
   and “computer” do not provide an inventive concept. FB Mot. at 20. Quoting
   selective generic words from the patent does not end the inquiry, however. Having
   considered the ’599 Patent in its entirety, the Court concludes that issues of fact
   exist, precluding granting the motion to dismiss. For example, PARC alleges that its
   inventive concept over the prior art is “using certain types of mobile device
   contextual information to ascertain context and trigger the display of certain types
   of content.” FB Opp. at 14. Facebook does not analyze the claimed ordered
   combination of the limitations in light of the prior art.

          Considering the prior art, the specification notes that, mobile devices “[were]
   not capable of learning and understanding the behavior of their users” and thus were
   unable to “determine when and how best to provide their users with information or
   suitable entertainment content, because the[] [devices] do not take into account the
   activities that their users are involved in.” ’599 Patent at 1:41-46. PARC contends
   that, “It was these difficulties faced by mobile devices at the time that ma[d]e the
   ’599 patent so unique.” FB Opp. at 14 (citing Amdocs (Israel) Limited v. Openet
   Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016) (even where “[t]he solution
   requires arguably generic components, including network devices[,] . . . these
   generic components operate in an unconventional manner to achieve an
   improvement in computer functionality”)). Facebook does not meaningfully respond
   to this contention. See FB Reply at 7-8. Additionally, Facebook’s reply arguments

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              12
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 13 of 31 Page ID #:1438




   suggest a disagreement between the parties concerning construction of certain claim
   terms (e.g., “contextual information,” “context,” and “trigger condition”), which is
   another factual issue that cannot be resolved at this stage.

          Because it is not clear on this record “[w]hether the claim elements or the
   claimed combination [were] well-understood, routine, [or] conventional,” which “is
   a question of fact,” the Court DENIES Facebook’s Motion to Dismiss. See Aatrix,
   882 F.3d at 1128; see also Allconnect, Inc. v. Consumer Brands, LLC, No. 2:18-cv-
   5959-DOC, 2018 WL 7377934, at *7 (C.D. Cal. Dec. 14, 2018) (denying motion to
   dismiss “given the express recitation of databases and the allegations that the claims
   entail an unconventional technological solution through a specialized database
   permitting powerful data analytics and comparing, via a computer processor, the
   received capabilities, the claims are not properly dismissed at this stage”).

           For the same reasons, the Court DENIES Snap’s motion as to the ’599 Patent.

                   2. ’439 Patent

                     a. Parties’ Arguments

          Facebook argues that the ’439 Patent “claims [are] directed to ideas for
   collecting, storing, analyzing, and transmitting information [and therefore] fail Alice
   step one.” FB Mot. at 17. Facebook asserts that the claims fail because they do not
   solve a technological problem or allow computers to operate more efficiently, but
   rather offer only a “generic” abstraction that reflects basic human behavior. Id. at
   17-18. Noting that the ’439 Patent defines the claimed “context graph” as “a stored
   ‘model’ about ‘a user’s behavior and interests,’” Facebook argues this is nothing
   more than abstract information. Id. at 18 (quoting ’439 Patent at 3:20-22). Moreover,
   Facebook contends that the “purely functional and result-oriented claims of the ’439
   patent do not recite anything ‘significantly more’ than the abstract idea itself that
   would be sufficient to ‘transform’ the idea into a patent-eligible invention” with an
   inventive concept. Id. at 21.4


   4
     In its Motion to Dismiss, Snap makes similar arguments concerning the ’439
   Patent. See SN Mot. at 10-17; see also SN Reply at 7-10. Snap contends that “Snap’s
   and Facebook’s formulation of the abstract idea are different, but both capture the
   focus of the claims.” SN Mot. at 13 n.4. The Court has considered all of Snap’s
   arguments in reaching its ruling, but does not repeat them here in the interest of
   brevity.

   CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               13
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 14 of 31 Page ID #:1439




           PARC responds that, “The ’439 [Patent] claims solve specific, computer-
   related problems (developing context-aware systems for mobile devices) with
   computer-related solutions (storing, in an unconventional ‘context graph,’
   information gathered from a mobile device to then determine when to notify
   recommenders of changes to the context graph), and are therefore patent eligible.”
   FB Opp. at 16. PARC explains that the inventors concluded that “[o]ne way to
   improve the mobile device user lifestyle was a ‘context-aware system’ that ‘adapts
   to changing conditions detected from the environment, such as location and
   movement of the mobile device, nearby devices, and other surrounding conditions.’”
   Id. at 16-17 (quoting ’439 Patent at 1:22-26). PARC contends that “[t]he ’439 patent
   inventors therefore sought to solve this problem, i.e., by claiming a specific
   technique for receiving certain mobile device-specific context information, storing
   that data in an unconventional context graph, and then notifying relevant individuals
   of certain changes in the mobile device’s context.” Id. at 17 (citing ’439 Patent,
   Claim 1).

          In reply, Facebook argues that PARC’s opposition “never identifies anything
   in the claims beyond the abstract functions of collecting information (‘receiving,
   from a mobile device, event data . . .’), processing information (‘modifying a context
   graph . . . using the event data’ and ‘in response to determining that there exists a
   registration for notification of changes that matches the modification . . .’), and
   transmitting information (‘. . . sending a notification of context graph change to a
   recommender’).” Reply at 8-9. Facebook concedes that the ’439 Patent “states that
   its disclosure would ‘solve the problem of efficiently developing context aware
   systems,” but Facebook contends the solution as disclosed is patent ineligible
   because the patent only “proposes a ‘generic’ approach that supposedly allows
   humans to save ‘time and expense in developing’ a system.” Id. at 9 (quoting ’439
   Patent at 2:49-51, 3:43-45). Moreover, Facebook contends that a “context graph” is
   nothing new because it “is just stored information.” Id. at 9. And according to
   Facebook, there is no difference between the claimed “context graph” and the prior
   art “user model,” or the claimed “recommender” and the prior art “recommendation
   software.” Id. at 10. Facebook also notes that, when analyzing the context graph,
   details from the specification cannot be imported into the claims. Id.

                   b. Alice Step One

          The Court concludes that factual issues at Step One preclude it from resolving
   eligibility on a motion to dismiss. Specifically, the parties have identified factual
   disputes relating to claim terms and the claimed improvements provided by the
   invention.

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              14
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 15 of 31 Page ID #:1440




          The ’439 Patent recognized that “software on [] mobile devices that detect[s]
   and make[s] use of physical surroundings can increasingly contribute to improving
   the lifestyle of mobile device users.” ’439 Patent at 1:15-17. The inventors sought
   to further improve this lifestyle by solving the technological “problem of efficiently
   developing context aware systems by providing a generic contextual intelligence
   platform that may be adapted for specific applications. Such a contextual intelligence
   system facilitates real-time processing of contextual information and support[s]
   contextual application development for Web and mobile applications.” Id. at 2:49-
   55. As a further improvement, the inventors used an adaptable “generic” platform to
   avoid the “considerable time and expense” typically required “to develop such
   context-aware systems” based on a “user model.” See id. at 1:29-34. Accordingly,
   Claim 1 discloses:

               A method, comprising:
           receiving, from a mobile device, event data derived from
               contextual data collected using detectors that detect a
               physical context surrounding the mobile device;
           modifying a context graph that stores facts and assertions
               about a user’s behavior and interests using the event
               data;
           in response to determining that there exists a registration
               for notification of changes that matches the modification
               to the context graph, sending a notification of context
               graph change to a recommender.

   ’439 Patent at Claim 1 (emphasis added). The other independent claims, Claims 7
   and 13, disclose a “non-transitory computer-readable storage medium storing
   instructions that when executed by a computer cause the computer to perform a
   [similar] method,” and “one or more processors” that can do the same.

          The patent distinguishes the claimed platform from the prior art user model
   through the claimed “context graph,” which the patent defines as “an in-memory
   model that stores facts and assertions about a user’s behavior and interests.” ’439
   Patent at 3:20-22. PARC asserts that the context graph, which PARC characterizes
   as “then-unconventional,” “improves the way that data is stored and used.” FB Opp.
   at 18. The Court agrees that technological improvements such as improving how
   smartphones store and use data are patent eligible. See, e.g., Enfish, 822 F.3d at 1333
   (finding patent eligible claims disclosing self-referential tables that improved the
   way computers operated and handled data). Although Facebook argues that there is

   CV-90 (12/02)                CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                                15
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 16 of 31 Page ID #:1441




   nothing unconventional about the claimed context graph that distinguishes it from
   prior art user models, that is a factual question that the Court cannot resolve at this
   stage. Similarly, Facebook’s dispute regarding the meaning of “recommender” and
   its relation to the prior art cannot be resolved at this stage.
                     c. Alice Step Two

         Given the factual issues identified above, the Court declines to analyze Step
   Two. The Court observes, however, that if it reached Step 2, similar factual issues
   would persist (e.g., whether and how the claimed context graph contributes to an
   overall inventive concept).

         Accordingly, the Court DENIES Facebook’s motion as to the ’439 Patent.
   For the same reasons, the Court DENIES Snap’s motion as to the ’439 Patent.

                   E. Twitter’s Motion to Dismiss

           Twitter moves to dismiss as to the ’871 Patent, ’781 Patent, and ’362 Patent.

                     1. ’871 Patent

                           a. Parties’ Arguments

          Twitter contends that the ’871 Patent claims relate to “the fundamental
   practice of determining the authoritativeness of a document based on textual features
   within the document.” TW Mot. at 6. Twitter argues that the concept is “directly
   analogous to to what people do when they read research papers, news articles, and
   other textual works that are intended to be authoritative.” Id. Indeed, Twitter asserts
   that “all of the steps of Claim 1 could be performed by a human.” Id. at 6-7. Twitter
   acknowledges that Claims 16 and 21 require the use of computer components, but
   argues that the claims fail where they “merely attempt to capture what people have
   done for centuries,” adding only “a bare instruction to do it on a computer.” Id. at 9
   (internal quotations omitted). Twitter argues that the claims do not “provide any
   details as to how the alleged invention determines the ‘document content feature
   values,’ or the ‘authoritativeness’ or ‘reliability’ of the document, just that it
   happens,” nor do the claims explain “how the trained model is used, or even trained,
   to determine that information is authoritative, just that it is used.” Id. at 7-8. Finally,
   Twitter contends that none of the claims “supply an inventive concept beyond the
   concept of authoritativeness,” and the claims “fail to recite any elements,
   individually or as an ordered combination, that transform the claimed abstract idea
   into a patent-eligible application of that idea.” Id. (internal quotations omitted).

   CV-90 (12/02)                  CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                                  16
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 17 of 31 Page ID #:1442




          PARC rejects Twitter’s assertions that the patent involves an age-old problem;
   rather, “the problem of the ʼ871 patent, and its solution, are both specific to computer
   networks,” and that “the social-reach versus content authoritativeness problem has
   no pre-computer analogue.” TW Opp. at 11. PARC argues that the claims “solve this
   network problem in a particular way by reciting specific steps detailing the method
   of determining a document’s authoritativeness.” Id. at 9-10. PARC explains that,
   “the steps claimed in the ʼ871 patent include determining document content feature
   values based on the textual contents of the document, and using a trained document
   textual authority model to determine authoritativeness based on the feature values.”
   Id. at 11. PARC asserts that “Twitter ignores that the Internet exacerbates the
   authoritativeness problem exponentially because it uses social networks and link
   structure (instead of content) to measure authoritativeness.” Id. at 10. PARC explains
   that “[t]he ʼ871 patent provides a functional improvement to that prior art by
   considering the document’s content, whose feature values are provided to a trained
   model to determine authoritativeness.” Id. PARC also asks the Court to “construe
   the terms ‘document,’ ‘document content feature values,’ and/or ‘trained document
   textual authority model’ before the Court rules that the claims do not recite network-
   specific features. Id. at 12. Finally, PARC contends that the ’871 Patent has an
   inventive concept, namely “analyzing the text of the document itself for cues of its
   reliability rather than determining reliability based on the popularity or wide-spread
   circulation of Internet-based information,” thereby solving a common search
   problem. Id. at 13 (internal quotations omitted).

          In reply, Twitter argues that (1) the asserted problem is longstanding and not
   unique to the internet; (2) the analysis does not change even when the internet
   exacerbates a problem; (3) the ’871 Patent teaches that the difficulty in determining
   authoritativeness is due to sheer volume, and not the technological nature of the
   internet; and (4) an age-old problem appearing on the internet does not make a claim
   non-abstract. TW Reply at 2-3. Twitter reiterates that the claims are “results
   oriented” because the “claims do not explain how to accomplish any of the steps. Id.
   at 4. Twitter dismisses PARC’s argument that “the social-reach versus content
   authoritativeness problem has no pre-computer analogue,” and asserts that the
   “ineligibility of these claims is based on their recitation of the exact same solution
   that humans have always used to determine authority, as the’871 specification itself
   explains.” Id. at 6. Finally, Twitter argues that PARC’s appeal to the Complaint,
   specification, and prosecution history about the problem faced by the inventors is
   unavailing because novelty has no relevance to the question of patent eligibility. Id.
   at 8.


   CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                               17
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 18 of 31 Page ID #:1443




                       b. Alice Step One

         A review of the claims suggests that they are not “directed to an improvement
   to computer functionality,” but rather “an abstract idea.” TLI, 823 F.3d at 612.

          The ’871 Patent is directed to “[s]ystems and methods for determining the
   authoritativeness of a document based on textual, non-topical cues.” ’871 Patent at
   Abstract. This is achieved by “evaluating a set of document content features
   contained within each document to determine a set of document content feature
   values, processing the set of document content feature values through a trained
   document textual authority model, and determining a textual authoritativeness value
   and/or textual authority class for each document evaluated using the predictive
   models included in the trained document textual authority model.” Id. According to
   the patent, previous systems “determine[d] the authoritativeness of a web page based
   on its link structure” without “consider[ation] of the content of the documents.” Id.
   at 1:37-39. The inventors felt that “misclassifications” were “inevitable” if
   authoritativeness was based solely on link structure. See, generally, id. at 2:9-38.
   The claimed invention sought to fix this problem by providing a system or method
   for determining document authoritativeness based on various document content
   features. See, generally, id. at 2:65-3:6.

           To that end, Claim 1 discloses:

                  A method for determining an authoritativeness of a document having a
           plurality of document content features, the method comprising:
           determining a set of document content feature values of a document
              based on textual contents in the document, the document providing
              information regarding a Subject;
           determining an authoritativeness for the document based on the
              determined set of document content feature values using a trained
              document textual authority model, wherein determining the
              authoritativeness comprises determining a reliability of the document, the
              reliability indicative of whether the information, as provided in the
              document, is reliable regarding the Subject; and
           outputting the determined authoritativeness in association with the document.

   ’871 Patent at Claim 1 (emphasis added). The other independent claims, Claim 16
   and Claim 21, disclose “[a] machine-readable medium that provides instructions for
   determining the authority of a document . . . executed by a processor,” “[a] textual
   authority determining system . . . comprising: a memory[,] and a document textual

   CV-90 (12/02)               CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                               18
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 19 of 31 Page ID #:1444




   authoritativeness value determination circuit or routine.” See id. at Claim 16 and
   Claim 21.

          PARC contends that the claimed system for determining authoritativeness is
   a computer-specific solution to a computer-specific problem, noting the prior art
   method of “social-reach” as opposed to “content authoritativeness.” But automating
   a process that people do manually (e.g., by reading a document to see if it seems
   well researched or uses language in a skillful and appropriate way), does not make
   something patent eligible. Indeed, the steps of Claim 1 can be performed entirely in
   the human mind. The first step, “determining a set of document content feature
   values of a document based on textual contents in the document,” can be performed
   by a human who can read the document and assign a score based on how the
   document reads and the language used. The second step, “determining an
   authoritativeness for the document based on the determined set of document content
   feature values using a trained document textual authority model,” can be performed
   by a human who creates a mental framework for assessing the authoritativeness of
   the documents based on the assigned scores. And the third step, “outputting the
   determined authoritativeness,” can be performed by a human who can state or write
   down the authoritativeness of the document. Because the steps of Claim 1 can be
   performed in the human mind, they are unpatentable. See CyberSource Corp. v.
   Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (“Methods which can
   be performed entirely in the human mind are unpatentable . . . because computational
   methods which can be performed entirely in the human mind are the types of
   methods that embody the ‘basic tools of scientific and technological work’ that are
   free to all men and reserved exclusively to none.”).

          Moreover, Claims 16 and 21 merely automate that process using generic
   computers which is not “a patentable improvement in computer technology.” See,
   e.g., Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir.
   2017) (“mere automation of manual processes using generic computers does not
   constitute a patentable improvement in computer technology”). Nothing in the
   claims discloses an improvement to computer technology or the solution for a
   technological problem.

         Although PARC focuses on the “notorious problem” of internet searches
   mistakenly “assum[ing] that social reach equals authoritativeness,” and therefore
   “display[ing] unauthoritative webpages well before more reputable, authoritative
   sources,” TW Opp. at 7, as Twitter notes, the claimed invention is not limited to this
   purported internet problem. See ’871 Patent at 1:13–18, 2:9–10 (the problem stems
   from “using large heterogeneous document collections, such as the World Wide

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              19
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 20 of 31 Page ID #:1445




   Web;” “[i]n society at large, as evidenced on the Web, there is much more
   heterogeneity in knowledge and viewpoint”) (emphasis added); id. at 2:39-41 (“This
   invention provides systems and methods for estimating the authoritativeness of a
   document based on textual, non-topical cues.”) (emphasis added); compare id. at
   Fig. 8 (“identify a first set of relevant documents”) with id. at Fig. 9 (“identify a first
   set of relevant web documents”). This undermines PARC’s argument that the patent
   provides a technological solution unique to the internet environment.

          PARC has not raised any factual issues such as claim construction disputes
   that would preclude the Court from granting the motion at this stage. While PARC
   raised several terms, it neither proposed any construction nor explained how any
   proposed construction would change the § 101 analysis. See Mortg. Application
   Techs., LLC v. Meridianlink, Inc., No. 2020-1504, — F. App’x —, 2021 WL 97347,
   at *3 (Fed. Cir. Jan. 12, 2021) (no error where district court declined to engage in
   claim construction before conducting § 101 analysis where the plaintiff did not
   propose construction and explain how any proposed construction would change the
   analysis); see also Cleveland Clinic Found. v. True Health Diagnostics LLC, 859
   F.3d 1352, 1360 (Fed. Cir. 2017) (affirming district court’s § 101 determination on
   a motion to dismiss because plaintiff proposed no claim construction that would have
   changed the analysis).

         Thus, the Court turns to Step Two to analyze whether the patent discloses an
   inventive concept.

                        c. Alice Step Two

          If either the individual claim limitations or the ordered combination thereof
   “do significantly more than simply describe [the] abstract method” discussed above,
   such that they “transform” that idea, the patent discloses patentable subject matter.
   Affinity Labs, 838 F.3d at 1262; see Bascom, 827 F.3d at 1349.

          While PARC asserts that “[u]sing a document’s textual contents to assess
   authoritativeness, and the trained textual authority model for making that decision,
   are inventive concepts,” the Court disagrees. “It has been clear since Alice that a
   claimed invention’s use of the ineligible concept to which it is directed cannot supply
   the inventive concept that renders the invention ‘significantly more’ than that
   ineligible concept.” BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed.
   Cir. 2018).



   CV-90 (12/02)                CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                                20
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 21 of 31 Page ID #:1446




          Although the claims contain various technical terms and describe how the
   claimed abstract idea employs, e.g., computer processors and circuits, “an invocation
   of already-available computers that are not themselves plausibly asserted to be an
   advance, for use in carrying out [a computational method], amounts to a recitation
   of what is well-understood, routine, [and] conventional.” SAP Am., Inc. v. InvestPic,
   LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (internal quotations omitted).

          PARC relies generally on the claims, specification, prosecution history, and
   Complaint to show an inventive concept, and articulates that concept as “analyzing
   the text of the document itself for cues of its reliability rather than determining
   reliability based on the popularity or wide-spread circulation of Internet-based
   information.” TW Opp. at 13-14. But summarizing the claimed abstract idea does
   not transform it into a patent-eligible concept.

          Because the ’871 Patent is direct to an abstract idea and does not disclose an
   inventive concept, for the reasons stated above, the Court GRANTS Twitter’s
   motion to dismiss as to this patent. The Court declines PARC’s request for leave to
   amend because PARC contends that amending would allow it to “counter [Twitter’s]
   arguments with the information noted above [i.e., argued in opposition].” TW Opp.
   at 25. But the Court has considered that information in conducting its Alice analysis.
   PARC provides no further explanation of what factual allegations it could add in an
   amended complaint to address these § 101 issues.

                   2. ’781 Patent

                        a. Parties’ Arguments

          Twitter argues that the ’781 Patent claims ineligible subject matter because
   the claims “simply recite the abstract idea of personalizing information searches by
   returning as-yet unseen information connected in some way to information
   previously viewed by the user.” TW Mot. at 13. Twitter contends that, “the
   fundamental practice of providing suggestions for new items to someone based on
   what that person has seen before” is no different than, e.g., “a reader ask[ing] the
   librarian for what book to read next,” and the librarian using the reader’s check-out
   history to make a recommendation. Id. Thus, Twitter concludes that “Claim 19
   simply recites performing that mental method on a computer.” Id. Twitter explains
   that, “gathering and analyzing information of a specified content” without providing
   an “inventive technology for performing those functions” is insufficient. Id. at 14.
   Further, Twitter argues that the steps disclosed in Claim 1 are “routine data-
   gathering” and “routine data-analyzing” steps, and thus do not constitute an

   CV-90 (12/02)               CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                               21
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 22 of 31 Page ID #:1447




   inventive concept. Id. at 16. Further, Claim 19’s addition of “a generic memory,
   processor, and circuits” does not transform this abstract idea, Twitter contends. Id.
   Finally, Twitter argues that use of jargon, such as “proximal neighborhood” and
   “linked information elements,” does not transform an abstract idea into an inventive
   concept. Id. at 17.

          PARC responds that the ’781 Patent addressed the problem that conventional
   web search engines returned search results already accessed by a user. TW Opp. at
   15. PARC explains that the patent’s solution is “far more complex than a librarian’s
   suggestions,” because in addition to accessing search history, the invention
   “determine[s] a ‘proximal neighborhood’ of information previously unseen by the
   user.” Id. at 15. This unseen information must fall within a specified “link distance”
   from previously accessed web pages. Id. at 15-16. The user’s search query is then
   applied to that unseen information. Id. at 16. Thus, PARC asserts that the patent
   “improves existing search capabilities by locating relevant, unseen information
   responsive to a user’s query.” Id. PARC argues that the claims take the invention
   outside of “abstract idea” territory based on the requirements that (1) “the search
   [must] be applied to previously unseen linked information,” and (2) only to
   information “within a threshold distance of linked information in the user’s history.”
   Id. This helps provide the user with topically relevant information the user has not
   previously seen. Id. at 17. PARC contends that the claims are “rooted in computer
   technology” and “overcome the computer-network problem of search engines
   frequently returning already-viewed or irrelevant webpages rather than relevant,
   previously-unseen ones.” Id. Moreover, PARC explains that, “[s]earching linked
   documents on a network to find unseen ones that are within a certain threshold link
   distance is not a ‘well-known business practice.’” Id. PARC argues that these
   elements demonstrate an inventive concept. Id. at 18.

          PARC suggests that, “if Twitter argues that the claims do not recite the
   features noted [by PARC],” then “the Court should construe the terms ‘user history,’
   ‘access patterns,’ ‘linked information elements,’ and/or ‘threshold distance’ before
   ruling otherwise as a matter of law.” Id.

          In reply, Twitter maintains that the claimed method “can be performed
   entirely by a human.” TW Reply at 9. Twitter argues that “the problem here arises
   from the general field of information retrieval,” and using a computer to complete
   the same steps humans have always done does not demonstrate a solution to a
   computer-network problem. Id. For example, Twitter explains that “information can
   be ‘linked’ in an analog world, such as by reference or citation.” Id. Twitter contends
   that PARC’s claim construction argument is insufficient to defeat the motion

   CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               22
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 23 of 31 Page ID #:1448




   because it fails to “rais[e] a claim construction dispute or identify[] why the dispute
   matters.” Id. at 10. Finally, Twitter contends that PARC has failed to raise a factual
   dispute about whether the patent embraces an inventive concept. Id. at 11.

                       b. Alice Step One

        A review of the claims suggests that they are “directed to an improvement to
   computer functionality,” not “an abstract idea.” TLI, 823 F.3d at 612.

          The ’781 Patent relates to “information retrieval” and is directed toward
   techniques “to provide personalized search results to a user.” ’781 Patent at 1:15,
   Abstract. The inventors recognized that, “Search engines provide a view into the
   wealth of constantly changing resources available over the web, intranets, file
   servers and other dynamic information repositories.” Id. at 1:18-20. Unlike
   conventional search engines that displayed previously viewed results, however, the
   invention sought to offer a search that “focused on discovering new-unseen
   information relevant to the user’s current information retrieval goals.” Id. at 1:29-
   32. To do this, the invention first determines a “user history” and creates a profile
   for the user using keywords or concepts. The invention then determines a “proximal
   neighborhood based on the user’s history and adjustable crawling parameters.” Id.
   at Abstract. “The adjustable crawling parameters define which documents linked to
   documents in the user history are included within the proximal neighborhood.” Id.
   A user query prompts a search of the documents in the proximal neighborhood, and
   based on how the results are ranked, displays results to the user. Id. Figure 12
   provides “an overview of an exemplary query using a [the claimed] system for
   personalized search.” Id. at 2:16-18.




   CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               23
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 24 of 31 Page ID #:1449




         Considering that a method for “personalized search would be useful,” id. at
   1:36-37, Claim 1 discloses:

                   A method for personalized search comprising the steps
           of:
                   receiving a query from a user;
                   identifying the user;
                   retrieving a user history for the user comprising access
                         patterns identifying linked information elements previously
                         accessed by the user within an information repository;
                   identifying a user profile comprising keywords relevant to
                         the access patterns in the user history;
                   determining a proximal neighborhood using the user his-
                         tory in the user profile, wherein the proximal neighborhood
                         comprises only linked information elements previously
                         unseen by the user that are within a threshold
                         distance of the linked information elements in the user
                         history; and
                   applying the query to the unseen linked information elements
                         in the proximal neighborhood and determining
                         search results comprising the unseen linked information
                         elements that match the query.

   ’781 Patent at Claim 1 (emphasis added). The other independent claim, Claim 19,
   discloses a process to accomplish a similar method by using “a memory” and “an
   input/output circuit.” See id. at Claim 19.

          The Court agrees with PARC that certain claim elements save the claimed
   method from being an abstract idea. First, the method distinguishes between
   previously seen and new material. Second, the search is applied only to new material
   that falls within a certain degree of relevancy to the user. As PARC explains, the
   claimed method overcame the computer-network problem of search engines
   frequently returning already-viewed or irrelevant webpages, as opposed to new and
   relevant webpages. Twitter claims that this method “can be performed entirely by a
   human,” Reply at 9, but Twitter fails to explain how a human could constantly
   catalogue ever-changing content on the internet about an endless number of topics
   to then provide only new search results within a predetermined degree of relevancy
   to a particular query. See, e.g., California Inst. of Tech. v. Hughes Commc’ns Inc.,
   59 F. Supp. 3d 974, 995 (C.D. Cal. 2014) (recognizing that, “although a computer
   performs the same math as a human, a human cannot always achieve the same results

   CV-90 (12/02)                CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                                24
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 25 of 31 Page ID #:1450




   as a computer,” and a software solution does not “become conventional simply
   because humans can do math”). The Court concludes that the claimed method
   provided a technological solution to an internet-based problem.
          Even assuming the patent were directed to an abstract idea, to the extent
   Twitter disagrees with the claimed features as PARC recites them, the Court agrees
   with PARC that a factual issue exists as to the claim terms relevant to those features.
   Compare TW Opp. at 15-16 (PARC distinguishing claimed features of the invention
   from what a librarian can do) with TW Reply at 9 (Twitter arguing that,
   “[I]nformation can be ‘linked’ in an analog world” and “[t]here is nothing about the
   functioning of a computer or network that uniquely causes a user not to be able to
   locate a relevant unseen document.”). See e.g., Aatrix Software, 882 F.3d at 1128
   (“concrete allegations regarding the claimed combination’s improvement to the
   functioning of the computer” precluded granting motion to dismiss); BlackBerry Ltd.
   v. Facebook, Inc., No. CV 18-01844 GW(KSX), 2018 WL 4846912, at *7 (C.D. Cal.
   Aug. 2, 2018) (“Considering the claims and allegations in the Complaint and First
   Amended Complaint in the light most favorable to BlackBerry, the parties have
   submitted a factual dispute regarding whether the [the relevant claim term] and its
   specific architecture as recited in the claims is a well-understood, routine, and/or
   conventional computer component.”)

                           c. Alice Step Two

         Because the Court concludes that the ’781 Patent passes Alice Step One, it
   need not reach Step Two.

         For the reasons stated above, the Court DENIES Twitter’s motion as to the
   ’781 Patent.

                     3. ’362 Patent

          Twitter also moves to dismiss as to the ’362 Patent. TW Mot. at 18-25; TW
   Reply at 11-14. The Court has considered all of Twitter’s arguments relating to this
   patent; in the interest of brevity, the Court analyzes patent eligibility in connection
   with Snap’s motion below. The Court’s analysis applies to the ’362 Patent claims
   asserted against Twitter (i.e., Claims 1, 12, 23). See TW Compl. For the reasons
   stated below, the Court GRANTS Twitter’s motion as to the ’362 Patent.

                   F. Snap’s Motion to Dismiss



   CV-90 (12/02)                  CIVIL MINUTES – GENERAL             Initials of Deputy Clerk CB

                                                  25
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 26 of 31 Page ID #:1451




         In addition to raising the ’599 and ’439 Patents discussed above, Snap seeks
   dismissal with respect to the ’362 Patent.


                   1. Parties’ Arguments

          Snap contends that the ’362 Patent’s claims “reflect a non-technological
   practice of marking up a document with follow-up actions for a recipient.” SN Mot.
   at 5. Snap acknowledges that the specification “describes the alleged invention as
   automating the task by using a computer to process the text and send” it to someone,
   but Snap argues the user could “could just as easily have followed the instructions
   in [the] note and manually sent the paragraph to [someone else] himself.” Id. at 5.
   Snap contends that, “Such an automation of a manual task falls squarely at the heart
   of the abstract idea exception.” Id. Snap argues that the claims fail where they do
   nothing but “recite a high-level automation of using notes in a document to send a
   portion of the document to a recipient,” and do not explain “how the results are
   achieved.” Id. at 6. Moreover, improving the user experience does not equate with
   improving computer functionality or solving a technological problem, Snap argues.
   Id. at 8. Given this deficiency, combined with the fact that the ’362 Patent recites
   only “generic data structures” (i.e., tags) and “functional results” (i.e., processing),
   Snap contends that it lacks an inventive concept. Id. at 9.

          PARC rejects Snap’s pen-and-paper markup analogy, arguing that it
   “dramatically oversimplifies the invention.” SN Opp. at 19. PARC explains that the
   claims include the “how” that Snap alleges is missing. According to PARC, Claim
   1 explains that, “A user of the ʼ362 document editing system first inputs a natural
   language tag. The tag is inserted inline and contains a receiving user, a command,
   and the portion of the document on which the command will be executed. The
   invention then processes the tags and disseminates the portion indicated to the
   receiving entity to facilitate the action specified.” Id. at 20 (citations omitted). Also,
   “the invention can provide the user with context for the tagged portion of the
   document” to facilitate a faster and more efficient response. Id. PARC further
   explains that, “the claimed ‘dissemination’ of the tagged document controls the
   amount of information shared and the actions the recipient can take.” Id. (citing ʼ362
   Patent at 4:13-19). PARC explains that, the “loss of context [experienced without
   the ’362 Patent] is a computer-specific problem,” and the patent solves this problem
   with a computer-specific solution, i.e., “tags that control the amount of information
   shared with the recipient, and the actions he/she can take.” Id. at 21-22. Moreover,
   PARC explains that the patent discloses an inventive concept, namely, “the use of


   CV-90 (12/02)                CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                                26
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 27 of 31 Page ID #:1452




   inline tags that control the amount of the document shown to the recipient and the
   actions that the recipient may take on the document.” Id. at 24.

          In reply, Snap argues that PARC’s response avoids tying the actual claim
   language to its arguments, and instead improperly imports details from the
   specification into the claims. SN Reply at 1-2. And, Snap contends, PARC did not
   present any claim construction arguments that would affect the analysis. SN Reply
   at 1-2. Snap argues that PARC’s arguments further highlight how the patent claims
   nothing more than “processing and manipulating information.” Id. at 2. Even
   crediting PARC’s proposed “computer-specific solution,” Snap argues that the
   proposed solutions of “context-identification and control are not recited in the
   claims.” Id. at 3. Snap explains that, “[t]he ‘tag’ itself is no more than abstract
   information: ‘[t]he term “tag” refers to a piece of descriptive text which can be
   inserted in a document.’” Id. (quoting ’362 Patent at 4:24-25). Snap argues that
   PARC failed to explain how a “tag” is linked to the purported improvement of
   providing context, especially where the specification explains that the tagged
   document portion “can be ‘any subset of a document.’” Id. at 3 (quoting ’362 Patent
   at 4:5-10). With respect to an inventive concept, Snap argues that PARC “focuses
   on what the specification, complaint, and file history say[] was the problem in the
   prior art, without identifying what in the claims provides the solution to that
   problem.” Id. at 6.

                   2. Alice Step One

         A review of the claims suggests that they are not “directed to an improvement
   to computer functionality,” but rather “an abstract idea.” TLI, 823 F.3d at 612.

          The ’362 Patent is directed toward “facilitat[ing] content dissemination.” ’362
   Patent at Abstract. To achieve this, a user adds a tag to a document, the tag contains
   an operation to be performed on the document, and the system processes the tag and
   performs the operation. Id. According to the patent, in conventional document
   management systems, “users [could] only send information at the level of entire
   documents,” whereby users “manually extract[ed] the specific content to be shared,
   e.g., using cut and paste, and sending it to the recipient as a separate document or in
   an email message.” Id. at 1:18-24. The inventors found “[t]his manual process not
   only [to be] cumbersome, but [it] also ma[de] it difficult to reestablish context for
   the information or to incorporate responses into the original content when the
   recipient replies with comments or changes to the shared content.” Id. at 1:24-28.
   The claimed invention sought to overcome the problems of recipient information
   overload, which could cause the recipient to take a long time to respond, not respond

   CV-90 (12/02)                CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                                27
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 28 of 31 Page ID #:1453




   at all, or miss the point of the shared information. See generally id. at 3:23-31. The
   invention also allows for, inter alia, sharing of only a portion of a sensitive
   document, and encourages sharing between users to improve workflow. See id. at
   3:32-38, 3:39-61.

           To that end, Claim 1 discloses:

                 A method for facilitating content dissemination, the
           method comprising:
              receiving, within a document editing system, a user input
              comprising one or more tags to insert inline within a
              document, wherein the document is formulated in a
              natural language and wherein a respective tag is at least
              partly formulated in natural language and is visible to
              the user, and indicates an action to be performed on a
              partial portion of the document and a receiving entity
              corresponding to the action;
           processing the one or more tags according to one or more
              rules to determine both the action to be performed on the
              partial portion of the document and the receiving entity;
              and
           disseminating the document portion indicated by the one or
              more tags to the corresponding receiving entity to facili-
              tate performing the action specified in the one or more
              tags on the document portion.

   ’362 Patent at Claim 1 (emphasis added). The other independent claims, Claims 12
   and 23, disclose “[a] non-transitory computer-readable storage medium storing
   instructions that when executed by a computer cause the computer to perform a
   [similar] method,” and “[a] computer system that facilitates content dissemination”
   through tagging and tag processing. See id. at Claims 12 and 23.

          PARC contends that the claimed inline tagging, which allows for sharing
   portions of documents, provides a computer-based solution to “the prior art’s
   requirement to provide the whole document or manually clip out relevant portions
   while losing invaluable context,” but automating a task that users do manually by,
   e.g., sending an entire document or copying and pasting, is not patent eligible. See,
   e.g., Credit Acceptance Corp., 859 F.3d at 1055 (“mere automation of manual
   processes using generic computers does not constitute a patentable improvement in
   computer technology”). The Federal Circuit has explained that “collecting,

   CV-90 (12/02)               CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                               28
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 29 of 31 Page ID #:1454




   displaying, and manipulating data” is an “abstract concept.” Intell. Ventures I LLC
   v. Cap. One Fin. Corp., 850 F.3d 1332, 1341 (Fed. Cir. 2017). PARC fails to
   undermine Snap’s showing that the claims here involve similar data manipulation.
   For example, Claim 1 recites adding one or more tags that indicate an action to be
   performed on part of the document (e.g., sharing), and then processing the tag(s) so
   that action can be taken and the information disseminated. Adding use of a computer
   in certain claims does not cure this deficiency. See DDR Holdings, LLC v.
   Hotels.com, L.P., 773 F.3d 1245, 1259 (Fed. Cir. 2014) (using a computer without
   offering technological improvement insufficient). Nothing in the claims discloses an
   improvement to computer technology or the solution for a technological problem.

          PARC has not raised any factual issues such as claim construction disputes
   that would preclude the Court from granting the motion at this stage. The patent
   defines several key terms and the parties do not raise factual disputes concerning
   these definitions. For example, “tag” “refers to a piece of descriptive text which can
   be inserted in a document, often inline with the document. A tag can specify an
   operation to be performed on a portion of the document.” ’362 Patent at 4:24-27.
   The action of “tagging” “involves manual addition of meta-data to a piece of
   content.” Id. at 4:40-41. “Document” “refers to a piece of content.” Id. at 4:1. And a
   “document portion” is “any subset of a document.” Id. at 4:5-6.

         Thus, the Court turns to Step Two to analyze whether the patent discloses an
   inventive concept.

                   3. Alice Step Two

         A review of the individual claim limitations and ordered combination thereof
   shows nothing more than a description of the of the abstract method discussed above.
   See Affinity Labs, 838 F.3d at 1262; Bascom, 827 F.3d at 1349.

           Although the ’362 Patent claims contain various technical terms and describe
   how the claimed abstract idea employs, e.g., computers and word processing
   programs, the Court agrees with Snap that, whether “‘taken individually or in
   combination, the recited limitations neither improve the functions of [a] computer
   itself, nor provide specific programming, tailored software, or meaningful guidance
   for implementing the abstract concept.’” SN Mot. at 9 (quoting Intellectual Ventures,
   850 F.3d at 1342). Claiming the process of manually adding a piece of meta-data to
   content and disseminating that content according to the instruction provided by the
   user does not transform the abstract idea of automating content sharing into an
   inventive concept.

   CV-90 (12/02)               CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                               29
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 30 of 31 Page ID #:1455




          PARC relies generally on “the claims, specification, prosecution history, and
   Complaint,” to show an inventive concept, and articulates that concept as: “the use
   of inline tags that control the amount of the document shown to the recipient and the
   actions that the recipient may take on the document.” SN Opp. at 24. But this
   description of the claimed abstract idea does not transform it into a patent-eligible
   concept. See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 769 (Fed. Cir.
   2019) (“the § 101 inquiry must focus on the language of the Asserted Claims
   themselves, and the specification cannot be used to import details from the
   specification if those details are not claimed”) (citation and quotations omitted).

          Because the ’362 Patent is direct to an abstract idea and does not disclose an
   inventive concept, for the reasons stated above, the Court GRANTS Snap’s motion
   to dismiss as to this patent. For the same reasons, the Court GRANTS Twitter’s
   motion to dismiss as to this patent. The Court declines PARC’s request for leave to
   amend because PARC contends that amending would allow it to “counter
   [Defendants’] arguments with the information noted above [i.e., argued in
   opposition.” SN Opp. at 25. But the Court has considered that information in
   conducting its Alice analysis. PARC provides no further explanation of what factual
   allegations it could add in an amended complaint to address these § 101 issues.

      V.           Conclusion

           For the foregoing reasons, the Court rules as follows:

    Motion                                           Ruling
    Facebook’s Motion to Dismiss                     DENIED as to the ’599 Patent
    (No. 20-1753, Dkt. No. 34)                       DENIED as to the ’439 Patent
    Twitter’s Motion to Dismiss                      GRANTED as to the ’871 Patent
    (No. 20-1754, Dkt. No. 43)                       DENIED as to the ’781 Patent
                                                     GRANTED as to the ’362 Patent
    Snap’s Motion to Dismiss                         DENIED as to the ’599 Patent
    (No. 20-1755, Dkt. No. 31)                       DENIED as to the ’439 Patent
                                                     GRANTED as to the ’362 Patent
    PARC’s Requests for Judicial Notice              GRANTED
    (No. 20-1753, Dkt. No. 37; No. 20-1754
    Dkt. No. 47; No. 20-1755, Dkt. No. 34)

          For the reasons stated in this Order, the Court declines to grant leave to amend
   as to the ’871 Patent and the ’362 Patent.

   CV-90 (12/02)                CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                                30
Case 2:20-cv-10753-AB-MRW Document 39 Filed 03/16/21 Page 31 of 31 Page ID #:1456




           IT IS SO ORDERED.




   CV-90 (12/02)           CIVIL MINUTES – GENERAL           Initials of Deputy Clerk CB

                                           31
